UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6538


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

MICHAEL LEWIS SMITH, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:00-cr-00004-RAJ-1)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.



Michael Lewis Smith, Jr., Appellant Pro Se.  Janet S. Reincke,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Lewis Smith, Jr., appeals the district court’s

order    denying   his    18    U.S.C.       § 3582(c)(2)     (2006)       motion   for

reduction of sentence.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district     court.            United       States     v.     Smith,   No.

2:00-cr-00004-RAJ-1 (E.D. Va. Mar. 2, 2012).                      We dispense with

oral    argument   because          the    facts   and    legal     contentions     are

adequately    presented        in    the    materials      before    the    court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                             2